            Case 2:18-cr-00433-JS Document 30 Filed 02/05/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          :           CRIMINAL ACTION
                                                   :
    v.                                             :           No. 18-433
                                                   :
 WARREN HENDERSON                                  :

                                              ORDER

         AND NOW, this 5th day of February, 2021, upon consideration of Defendant Warren

Henderson’s Motions to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the

Government’s opposition, and for the reasons stated in the accompanying Memorandum, it is

ORDERED the Motions (Documents 20 and 23) are DENIED.

         Upon consideration of the Government’s Motion to Impound and after balancing the public

right of access to court documents and ensuring the right to privacy in medical records, it is further

ORDERED the Motion (Document 28) is GRANTED. Exhibit A to the Government’s Response

in Opposition (Document 27) shall be filed UNDER SEAL.




                                                BY THE COURT:

                                                 /s/ Juan R. Sánchez
                                                Juan R. Sánchez, C.J.
